
	

113 HR 4098 IH: Horse Protection Amendments Act of 2013
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4098
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mrs. Blackburn (for herself, Mr. Fleischmann, Mr. Duncan of Tennessee, Mr. DesJarlais, Mr. Rogers of Kentucky, Mrs. Black, Mr. Fincher, Mr. Barr, Mr. Rahall, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Horse Protection Act to provide increased protection for horses participating in
			 shows, exhibitions, or sales, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Horse Protection Amendments Act of 2013.
		2.DefinitionSection 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
			(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(2)by inserting after paragraph (1) the following new paragraph:
				
					(2)The term objective inspection means an inspection conducted using only inspection methods based on science-based protocols
			 (including swabbing or blood testing protocols) that—
						(A)have been the subject of testing and are capable of producing scientifically reliable, reproducible
			 results;
						(B)have been subjected to peer review; and
						(C)have received acceptance in the veterinary or other applicable scientific community..
			3.Increasing protections for horses participating in horse shows, exhibitions, or sales or auctions
			(a)FindingsSection 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—
				(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
				(2)by inserting after paragraph (3) the following new paragraph:
					
						(4)the Inspector General of the Department of Agriculture has determined the program through which the
			 Secretary inspects horses is not adequate to ensure compliance with this
			 Act;.
				(b)Horse shows and exhibitionsSection 4(c) of the Horse Protection Act (15 U.S.C. 1823(c)) is amended—
				(1)in the first sentence, by striking appointment by the management of any horse show, horse exhibition, or horse sale or auction of
			 persons qualified to detect and diagnose a horse which is sore or to
			 otherwise inspect horses for the purposes of enforcing this Act and inserting that affiliation and appointment;
				(2)by inserting before the first sentence, the following: (1) The Horse Industry Organization established under paragraph (2) shall establish a formal
			 affiliation with the management of each horse sale, horse exhibition, and
			 horse sale or auction, appoint inspectors to conduct inspections at each
			 such show, exhibition, and sale or auction, and in coordination with the
			 Secretary, otherwise ensure compliance with this Act.; and
				(3)by adding at the end the following new paragraph:
					
						(2)
							(A)Not later than 180 days after the date of the enactment of this paragraph, the Secretary shall
			 prescribe by regulation the establishment of a single horse industry
			 organization (referred to in this Act as the Horse Industry Organization or the HIO). The HIO shall be headed or otherwise governed by not more than nine individuals appointed in
			 accordance with the following:
								(i)Four individuals shall be appointed by the heads of State agencies on agriculture, two of whom
			 shall be appointed by the Commissioner of Agriculture for the State of
			 Tennessee and two of whom shall be appointed by the Commissioner of
			 Agriculture for the Commonwealth of Kentucky.
								(ii)Two individuals representing the Tennessee Walking Horse industry shall be appointed from within
			 such industry by the individuals appointed under clause (i) in accordance
			 with a process developed by the individuals so appointed in consultation
			 with the Walking Horse Trainers’ Association.
								(iii)Not more than three individuals shall be appointed by the six individuals appointed under clauses
			 (i) and (ii).
								(B)The nine individuals appointed under clauses (i), (ii), and (iii) of subparagraph (A) shall
			 establish a process for filling any vacancy and for the subsequent
			 appointment of individuals initially appointed under such subparagraph.
							(C)Section 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the HIO.
							(D)The Horse Industry Organization shall issue policies establishing requirements for any person
			 licensed by the Horse Industry Organization or a member of the immediate
			 family of such a person to be free from conflicts of interest, by reason
			 of any association or connection with the walking horse industry including
			 through—
								(i)being employed by or providing any services to any show manager, trainer, owner, or exhibitor of
			 Tennessee Walking horses, Spotted Saddle horses, or Racking horses; and
								(ii)training, exhibiting, shoeing, breeding, or selling Tennessee Walking horses, Spotted Saddle
			 horses, or Racking horses.
								(E)Not later than 90 days after the date on which the Horse Industry Organization is established
			 pursuant to this paragraph, the Secretary shall revoke the certification
			 issued to any horse industry organization under section 11.7 of title 9,
			 Code of Federal Regulations (or any successor regulation), as in effect on
			 such date..
				(c)Unlawful actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is amended—
				(1)in paragraph (3), by striking appoint and retain a person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c);
				(2)in paragraph (4), by striking appoint and retain a qualified person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c);
				(3)in paragraph (5), by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c); and
				(4)in paragraph (6)—
					(A)by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting established a formal affiliation with the Horse Industry Organization under section 4(c); and
					(B)by striking such person or the Secretary and inserting a person licensed by the Horse Industry Organization.
					4.RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue
			 regulations to carry out the amendments made by this Act.
		
